Mr. Justice Harris delivered the opinion of the court. Abstract of the Decision. 1. Landlord and tenant, § 415*—when covenant in lease binding on assignees. Where a covenant between lessor and lessee relates to a thing not in esse but which is yet to be done upon the land tending to enhance its value or to render its enjoyment more beneficial to the owner or occupant, the assignees if named are also bound. 2. Covenants, § 19*—when covenant in oil and gas lease runs with the land. A covenant in an oil and gas lease providing for the payment of a certain sum to the lessor in case the first oil well is a paying well, held to be a covenant running with the land and binding upon the assignees of the lessee where they proceeded under the lease, drilled the well and made a part payment to the lessor according to the terms of the lease. 3. Landlord and tenant, § 67*—what constitutes “paying well” within meaning of oil and gas lease. Under a covenant in an oil and gas lease to pay a certain sum in case a well drilled by the lessee is a paying well, held that the cost of equipment and drilling of the well was not to be taken into consideration in determining whether it was a paying well. 4. Partnership, § 30*—when persons liable as partners. Assignees taking an assignment of an oil and gas lease from the lessee and drilling an oil well pursuant to the terms of the lease under the name of an oil company, held, liable to the lessor on the covenants in the lease as partners regardless of any arrangement between them as a partnership.